DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 and dependents recites the limitation "the touch" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WU (US 2010/0085306).
Regarding claim 16, WU discloses a mouse abstract, comprising: a controller for controlling movements of an object on a user interface (paragraph 22, 40-44; control unit); a first scroll wheel 21 or 22 operable to, in response to receiving a first scroll manipulation applied in a first direction, generate a first signal to the controller for controlling a first movement of an object on a user interface in a first direction (paragraph 22, 40-44); and a second scroll wheel 21 or 22 operable to, in response to receiving a second scroll manipulation applied substantially in the first direction, generate a second signal to the controller for controlling a second movement of the object on the user interface in a second direction, the second direction being substantially perpendicular to the first direction (paragraph 22, 40-44; horizontal and vertical scrolling function based on rotation signal).
Regarding claim 17, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  WU further discloses further comprising: a first encoder coupled to a first rotation shaft of the first scroll wheel, and configured to convert a rotation of the first rotation shaft to a signal for indicating the first movement of the object on the user interface; and a second encoder coupled to a second rotation shaft of the second scroll wheel and configured to convert a rotation of the second rotation shaft to a signal for indicating the second movement of the object on the user interface (Figure 2, 3; paragraph 8, 22, 40-44).
Regarding claim 18, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  WU further discloses wherein the first scroll .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WU (US 2010/0085306) in view of MOUSSETTE et al (US 2016/0378189).
Regarding claim 1, WU discloses a pointing device (abstract) comprising: a first scroll member 21 or 22 operable to, in response to receiving a first scroll manipulation applied in a first direction, rotate for controlling a first movement of an object on a user interface in the first direction (paragraph 22, 40-44); and at least one second scroll member 21 or 22  operable to, in response to receiving a second scroll manipulation applied substantially in the first direction, rotate for controlling a second movement of the object on the user interface in a second direction (paragraph 22, 40-44; horizontal and vertical scrolling function based on rotation signal).  Although WU disclose the use of haptic feedback, WU does not expressly disclose provide a haptic feedback in the second direction, the second direction being substantially perpendicular to the first direction.  In a similar field of endeavor, MOUSSETTE discloses provide a haptic feedback in the second direction, the second direction being substantially perpendicular to the first direction (paragraph 3, 5, 17).  Therefore it would have been obvious to a person of ordinary skill in the art to modify WU to include the teachings of MOUSSETTE, since MOUSSETTE states that such a modification would allow tactile feedback to be provide to a user along a shaft of a scrolling input thereby providing a user notification of an applied input.  Furthermore, as both inventions are analogous, such a modification would provide additional haptic patterns to be generated based on those disclosed by MOUSSETTE.

Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  WU further discloses wherein the first scroll member  and the second scroll member are coaxially arranged, and the pointing device  further comprises: an encoder configured to convert a rotation to a first signal  for indicating a movement of the object on the user interface (paragraph 8, 22, 40-44); a sensor arranged in association with the second scroll member and configured to detect a scroll manipulation applied on the second scroll member (paragraph 8, 22, 40-44; encoder senses manipulation of scroll wheel); and in response to detecting the scroll manipulation, send an indication that the scroll manipulation is applied on the second scroll member (paragraph 8, 22, 40-44); and a controller configured to in response to receiving the first signal and the indication that the scroll manipulation is applied on the second scroll member, enable the second movement of the object on the user interface (paragraph 8, 22, 40-44).
Regarding claim 5, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of WU and MOUSSETTE In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 6, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  WU further discloses wherein the second scroll member comprises a tapered surface extending along the second direction and away from the first scroll member (Figure 4A, 4B).
Regarding claim 7, WU discloses a scroll assembly for use with a pointing device (abstract), comprising: a first scroll member operable to, in response to receiving a first scroll manipulation applied in a first direction, generate a first signal to a controller of the pointing device for controlling a first movement of an object on a user interface in the first direction (paragraph 22, 40-44); and at least one second scroll member operable to, in response to receiving a second scroll manipulation applied substantially in the first direction, generate a second signal to the controller for controlling a second movement 
Regarding claim 8, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  WU further discloses wherein the second scroll member is adjustably arranged in a third direction, the third direction deviating from the first direction with a first component extending along the second direction (Figure 4A, 4B; scroll member adjustably titled in a direction deviating from first direction).
Regarding claim 9, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  WU further discloses wherein the second scroll member is adjustably arranged in the third direction deviating from the first direction by a first degree in a range (Figure 4A, 4B; range between tilt angles).  However the combination of WU and MOUSSETTE does not disclose a range of 15 to 35 degree.  In re Aller, 105 USPQ 233.
Regarding claim 15, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  WU further discloses wherein the second scroll member comprises a tapered surface extending along the second direction and away from the first scroll member (Figure 4A, 4B).
Claim 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WU (US 2010/0085306) in view of MOUSSETTE et al (US 2016/0378189) and further in view of HUDA (US 2017/0052609).
Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of WU and MOUSSETTE does not expressly disclose wherein the at least one second scroll member comprises scroll members arranged on different sides of the first scroll member.  In a similar field of endeavor, HUDA discloses wherein the at least one second scroll member 46 comprises scroll members arranged on different sides of the first scroll member 44 (Figure 1-5; paragraph 18).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of WU and MOUSSETTE to include the teachings of HUDA, since HUDA states that such a modification would allow secondary scrolling based on a user’s physical preference.
46 comprises scroll members arranged on different sides of the first scroll member 44 (Figure 1-5; paragraph 18).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of WU and MOUSSETTE to include the teachings of HUDA, since HUDA states that such a modification would allow secondary scrolling based on a user’s physical preference.
Claim 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WU (US 2010/0085306) in view of MOUSSETTE et al (US 2016/0378189) and further in view of TSAI et al (2019/0094994).
Regarding claim 10, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  WU further discloses wherein the second scroll member is arranged in the first direction and comprises at least one surface structure extending in a fourth direction, the fourth direction deviating from the first direction with a second component extending along the second direction.  However, the combination of WU and MOUSSETTE does not expressly disclose at least one surface structure extending in a fourth direction, the fourth direction deviating from the first direction with a second component extending along the second direction.  In a similar field of endeavor, TSAI discloses wherein a scroll member is arranged in a first direction and comprises at least one surface structure 23 extending in a fourth direction, the fourth 
Regarding claim 11, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of WU, MOUSSETTE, and TSAI further discloses wherein the at least one surface structure comprises a rib and a trench (TSAI - Figure 4, 5).
Regarding claim 12, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  WU further discloses wherein the fourth direction deviates from the first direction by a second degree of approximately 45 degree (TSAI - Figure 2-5; various patterns of approximate slope).
Regarding claim 13, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  WU further discloses wherein the second scroll member is separated from the first scroll member by a first distance in the second direction (Figure 2, 3).
Claim 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WU (US 2010/0085306) in view of BRUWER et al (US 2017/028768).
Regarding claim 19, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, WU does not expressly disclose wherein the first scroll member is made of a non-conductive material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provision a non-conductive material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Wu further does not expressly disclose the rotation shaft are made of a conductive material, and wherein the sensor is configured to sense the touch by detecting a conductivity of 
Regarding claim 20, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of WU and BRUWER further discloses wherein the conductive material is selected from at least one of: conductive rubber, conductive plastic, and metal (paragraph 52-54).
Conclusion




	





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317.  The examiner can normally be reached on 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624